DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a final Office Action in response to Applicant’s communications received on October 5, 2021. Claims 1, 2, 4, 8, 10-12, 15 and 21-23 are amended, claims 18-20 are canceled.
Currently claims 1-17 and 21-23 are pending. Claims 1, 11 and 21 are independent.  


Response to Amendments
The 35 U.S.C. § 112(a) rejection as set forth in the previous Office Action is withdrawn in response to Application’s amendments. 

Applicant’s amendments to claims 1, 2, 4, 8, 10-12, 15 and 21-23 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-17 and 21-23 is maintained.



Response to Arguments
Applicant’s arguments filed on October 5, 2021 have been fully considered but they are not persuasive.
In the Remarks on page 14, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that claims 1 and 11 as amended recite, in part: determining, at least in part by the machine learning mechanism… an optimal schedule of future activity for the user…wherein the machine-learning mechanism is trained at least in part on activity event data, and adapts over time. The combination of additional elements integrates the abstract idea into a practical application at least because the functioning of the machine-learning mechanism is improved over time as the machine-learning mechanism is trained with the activity event data, which reflects an improvement to the functioning of a computer. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. First, claim 11 does not recite limitation “wherein the machine-learning mechanism is trained at least in part on activity event data, and adapts over time.” Even if it does, this limitation is merely describing the characteristic of the machine-learning mechanism, which is not positively training or learning by the machine-learning mechanism using the activity event data.  Further, although the determining step is recited with “by the machine learning mechanism”, the learning step recites “comprising a machine-learning mechanism” does not positively learning by the machine-learning mechanism using a set of activity patterns. Here, reciting “by the machine learning mechanism” in the determining step is merely adding the words “apply it” or using “a particular machine” with an abstract idea, or mere instructions to implement an abstract idea. Thus, simply implementing the abstract idea with a machine learning mechanism does not integrate the abstract idea into a practical application.

In the Remarks on page 15, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that claim 21 recites “generating a plurality of candidate optimal schedules of future activity for the user, where each candidate optimal schedule is based on an alternative pattern of activity.”  Providing the optimal schedule that is determined from a plurality of alternative candidate schedules that are each based on an alternative pattern of activity of the user, is an unconventional combination of elements, together with the claim as a whole which also includes 
In response to Applicant’s arguments, the Examiner respectfully disagrees. First, the term “alternative pattern” is directed to the activity data not an additional element. Second, generating a plurality of candidate optimal schedules of future activity for the user based on an alternative pattern of activity is a process can be performed by a human using a pen and paper, which falls within the abstract idea of mental process grouping. Claim 21 recites the additional elements of “one computer storage medium”, “a processor”, and “one or more computing device”.  Generating a plurality of candidate optimal schedules of future activity for the user, where each candidate optimal schedule is based on an alternative pattern of activity, at best, may improve the business process, such as providing different options of schedules. However, the plurality of candidate optimal schedules do not cause an improvement to the functioning of the processor itself, or another technology or technical field, such as increasing the space of the computer storage medium.   


In the Remarks on page 16, Applicant’s argument regarding the amended claims 1, 11 and 21 that the references fail to describe the claimed features of: “generating a plurality of alternative candidate optimal schedules that are based at least in part on respective alternative patterns of activity from the set of activity patterns, the plurality of alternative candidate optimal schedules stored in association with the user.” 
In response to Applicant’s arguments, the Examiner notes that claim 11 does not recite the limitation of “generating a plurality of alternative candidate optimal schedules that are based at least in part on respective alternative patterns of activity from the set of activity patterns, the plurality of alternative candidate optimal schedules stored in association with the user.” And claim 21 does not generating a plurality of “alternative” candidate optimal schedules …based on a respective “alternative” pattern of activity from the activity patterns. However, Le discloses techniques to perform adaptive event scheduling for any set of activities that include dependencies between activities and/or similarities between activities…The learning activities of a course may have dependencies on other learning activities of the course. For example, it may be required or recommended that at least some of the learning activities of a course may be . 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-10 are directed to a system comprising one or more processors and computer storage memory, which falls within the statutory category of a machine; Claims 11-17 and 21-23 are directed to at least one computer storage medium, does not comprise signals per se (see ¶ 181), having embodied thereon computer-usable instructions, which falls within the statutory category of a product. Step 1 satisfied. 
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon)”. Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking claim 1 as representative, claim 1 recites the limitations of “monitoring user activity, determining a set of activity features associated with the user activity, learning a set of activity pattern based at least in part on using activity event logic to analyze the user activity and the associated set of activity features, determining an optimal schedule of feature activity for the user, generating a plurality of alternative candidate optimal schedules that are based at least in part on respective alternative patterns of activity form the set of activity patterns, selecting a first See Accenture Global Services v. Guidewire Software, Inc., 728 F.3d 1336, 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 1 recites the additional elements of “one or more sensors configured to provide sensor data.” Providing sensor data with a sensor is directed to a form of insignificant extra-solution activity for data gathering, the courts have determined insufficient to transform the judicially exception subject matter into a patent-eligible application. See MPEP § 2106.05(g).
Claim 1 further recites the additional elements of “one or more processor” for executing the method, “computer storage memory” for storing computer-executable instructions, “comprising a machine-learning mechanism”, “a data store (e.g., database)” for storing a record of the user activity, and the term “automatically”. These additional elements, when considered individually and as an ordered combination, they do not integrate the abstract idea into a practical application because the one or more processors are recited at a high level of generality and merely invoked as tools to perform the existing processes including receiving, storing, and transmitting information over a network, here, at best, the one or more processors may perform the steps of executing instructions stored in the computer storage memory, and storing a record in a data store. However, none of the limitations reflects an improvement to the functioning of the computer itself, or another technology or technical field. None of the limitations effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effect designed to monopolize the exception. Further, the learning step recites “comprising a machine-learning mechanism” does not positively learning by the machine-learning mechanism using a set of activity patterns; and limitation of “wherein the machine-learning mechanism is trained at least in part on activity event data” does not positively training or learning by the machine-learning mechanism using the activity event data. Therefore, the claims do not integrate the judicial exception into a practical application because the 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Claim 1 recites the additional elements of “one or more sensors” configured to provide sensor data, “one or more processor” for executing the method, “computer storage memory” for storing computer-executable instructions, “comprising a machine-learning mechanism”, “a data store (e.g., database)” for storing a record of the user activity, and the term “automatically”. These additional elements, when considered individually and as an ordered combination, they do not integrate the abstract idea into a practical application as described above. For example, the “one or more sensors” configured to provide sensor data is directed to a form of insignificant extra-solution activity for data gathering, the courts have determined insufficient to transform the judicially exception subject matter into a patent-eligible application. See MPEP § 2106.05(g); The other computer components are recited at a high level of generality that invoked as tools to perform the existing processes including receiving, storing, and transmitting information over a network, here, at best, the one or more processors may perform the steps of executing instructions stored in the computer storage memory, and storing records in a data store. However, these functions have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity logs); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Specifying that the abstract idea of monitoring audit log relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 
For the foregoing reasons, claims 1-10 cover subject matter that is judicially-excepted from patent eligibility under §101 as discussed above, the other product claims 11-17 and 21-23 parallels claims 1-10—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101.
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-17 and 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over of Le et al., (US 2016/0189109, hereinafter: Le), and in view of Macbeth et al., (US 2007/0300174, hereinafter: Macbeth), and further in view of Soffer et al., (US 2017/0372267, hereinafter: Soffer). 
Regarding claim 1, Le discloses a computerized system, comprising:
one or more processors (see Fig. 4, # 404; ¶ 126); and
computer storage memory having computer-executable instructions stored thereon which, when executed by the one or more processors (see Fig. 4, # 406-410; ¶ 127), execute a method comprising:
monitoring user activity from a set of user devices associated with a user (see Fig. 2, # 206; ¶ 21, ¶ 34: monitoring user behavior relative to the performance of one or more activities; ¶ 104, ¶ 114-115, ¶ 121);
determining, based on the user activity, a set of activity features associated with the user activity, the set of activity features determined based at least in part on the sensor data (see ¶ 21, ¶ 44, ¶ 54, ¶ 65-71, ¶ 121: activity factors including opens a document and/or an educational application, start time, actual duration, reading rate, comprehension level);

learning a set of activity patterns based at least in part on using programmatic activity event logic, comprising a machine-learning mechanism, to analyze the user activity and the set of activity features (see ¶ 21, ¶ 34: scheduling and perform learning activities; ¶ 87-89, ¶ 97, ¶ 117-121); 
determining, at least in part by the machine learning mechanism, and based at least in part on the set of activity patterns, an optimal schedule of future activity for the user (see ¶ 12, ¶ 34-35, ¶ 87-89, ¶ 97: determining and inserting activities into a calendar schedule based on user patterns), the determining of the optimal schedule comprising:
generating a plurality of alternative candidate optimal schedules that are based at least in part on respective alternative pattern of activity from the set of activity patterns, the plurality of alternative candidate optimal schedule stored in association with the user (see ¶ 12-13, ¶ 54-56, ¶ 59-63, ¶ 73, ¶ 86-87, ¶ 101, ¶ 109, ¶ 115 and ¶ 123);
selecting a first candidate optimal schedule from the plurality of alternative candidate optimal schedules associated with the user in the data store based at least in part on a similarity between the first candidate optimal schedule and a current context associated with the user (see Fig. 2, # 202; ¶ 13, ¶ 35, ¶ 54-56, ¶ 73, ¶ 99, ¶ 109, ¶ 112, ¶ 115 and ¶ 118-119); and
providing the first candidate optimal schedule as the optimal schedule of future activity (see Fig. 2, # 208; ¶ 42-44, ¶ 87, ¶ 109, ¶ 115 and ¶ 123); and
utilizing the optimal schedule of future activity to automatically provide an input value to a computer application that manages  (see ¶ 3-4: creating calendar even for an activity, estimate actual duration to schedule for the activity and optimum time to perform the activity; ¶ 12-13, ¶ 88-90, ¶ 99 and ¶ 107).
Le discloses the user learning activities is monitored by a learning server device (see ¶ 28). Le does not explicitly disclose one or more sensors for providing the sensor data; however, Macbeth in an analogous art for monitoring activities discloses 
one or more sensors configured to provide sensor data (see ¶ 11-12, ¶ 45, ¶ 62, and ¶ 68). 


Le and Macbeth do not explicitly disclose the following limitation; however, Soffer in an analogous art for event scheduling discloses
wherein the machine-learning mechanism is trained at least in part on activity event data, and adapts over time (see Abstract; ¶ 39-41, ¶ 47, ¶ 67-68 and ¶ 79). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Le and in view of Macbeth to include the teaching of Soffer in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution of machine learning techniques, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2, Le discloses the computerized system of claim 1, wherein the activity event logic comprises at least one of a neural network, a fuzzy logic function, a finite state machine, a support vector machine, or a clustering function (see ¶ 79-80).
In addition, claim 2 merely describes the type of programmatic activity event logic is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).


Regarding claim 3, Le discloses the computerized system of claim 1, wherein the computer application that manages user activities comprises at least one of:
a calendar-management computer application configured to manage a user’s schedule in accordance with the set of activity patterns (see ¶ 12-13, ¶ 21, ¶ 30, ¶ 33, ¶ 54);
a personal performance optimizer computer application configured to generate and provide a recommendation comprising a scheduled future activity (see ¶ 55, ¶ 86-87 and ¶ 123); or
a notifications application configured to manage electronic notifications to the user or other user based on the set of activity patterns (see ¶ 93, ¶ 109).

Regarding claim 4, Le discloses the computerized system of claim 3, wherein the notifications application selectively withholds or modifies electronic notifications based on the optimal schedule of future activity (see ¶ 109, ¶ 115, ¶ 123).

Regarding claim 5, Le discloses the computerized system of claim 3, wherein managing the user’s schedule in accordance with the set of activity patterns by the calendar-management computer application includes:
determining a future user activity (see ¶ 12, ¶ 21, ¶ 34, ¶ 86, ¶ 88 and ¶ 107) ;
classifying the future user activity as an activity type (see ¶ 73, ¶ 78, ¶ 80-81, ¶ 93-94 and ¶ 134); and
automatically scheduling the future user activity on a calendar associated with the user based on the activity type and the optimal schedule of future activity (see ¶ 24, ¶ 59-65, ¶ 96).

Regarding claim 6, Le discloses the computerized system of claim 1, further comprising a graphical user interface configured to receive user preferences from the user, wherein the optimal schedule of future activity is further determined based on the user preferences (see ¶ 2, ¶ 13-20, ¶ 27-28, ¶ 87).

Regarding claim 7, Le discloses the computerized system of claim 1, further comprising determining, based on the monitored user activity, a current context associated with the user (see ¶ 21, ¶ 34-35, ¶ 118-119).

Regarding claim 8, Le discloses the computerized system of claim 7, wherein the plurality of candidate optimal schedules comprises schedules with longer or shorter durations for the user activity, schedules with different scheduled times for the user activity, or schedules based on availability of other persons involved in the user activity (see ¶ 12-13, ¶ 45, ¶ 58, ¶ 65, ¶ 73, ¶ 88-90, ¶ 99).

Regarding claim 9, Le discloses the computerized system of claim 7, wherein the current context comprises at least one of:
a current location of the user; 
a current time (see ¶ 45);
a current calendar event associated with the user (see ¶ 33 and ¶ 120); 
a current application engaged with by the user (see ¶ 35); and 
a current content engaged with by the user (see ¶ 53).

Regarding claim 10, Le discloses the computerized system of claim 1, wherein the optimal schedule of future activity further comprises designations for a presence indicator associated with the user for each future activity in the optimal schedule of future activity (see ¶ 21, ¶ 34, ¶ 73, ¶ 88-89).

Regarding claim 11, Le discloses at least one computer storage medium having embodied thereon computer-usable instructions which, when executed by at least one processor (see Fig. 4, # 406-410; ¶ 127), implement a method comprising:
monitoring user activity from a set of computing devices associated with a user (see Fig. 2, # 206; ¶ 21, ¶ 34: monitoring user behavior relative to the performance of one or more activities; ¶ 104, ¶ 114-115, ¶ 121), at least a subset of the set of computing devices having associated therewith one or more sensors configured to provide sensor data;
determining, based on the user activity, a set of activity features associated with the user activity, the set of activity features determined based at least in part on the sensor data (see ¶ 21, ¶ 44, ¶ 54, ¶ 65-71, ¶ 121: activity factors including opens a document and/or an educational application, start time, actual duration, reading rate, comprehension level);

learning a set of activity patterns based on using activity event logic, comprising a machine-learning mechanism, to analyze the user activity and the set of activity features (see ¶ 21, ¶ 34: scheduling and perform learning activities; ¶ 87-89, ¶ 97, ¶ 117-121);
determining, at least in part by the machine learning mechanism, and based at least in part on the set of activity patterns, an optimal schedule of future activity for the user (see ¶ 12, ¶ 34-35, ¶ 87-89, ¶ 97: determining and inserting activities into a calendar schedule based on user patterns), the determining of the optimal schedule comprising:  
determining a plurality of candidate optimal schedules that are based on respective alternative patterns of activity from the set of activity patterns (see ¶ 12-13, ¶ 54-56, ¶ 59-63, ¶ 73, ¶ 86-87, ¶ 101, ¶ 109, ¶ 115 and ¶ 123);
selecting a first candidate optimal schedule based on a comparison of features between the first candidate optimal schedule and a current context associated with the user (see Fig. 2, # 202; ¶ 35, ¶ 54, ¶ 73, ¶ 99, ¶ 109, ¶ 112, ¶ 115 and ¶ 118-119); and
providing the first candidate optimal schedule as the optimal schedule of future activity (see Fig. 2, # 208; ¶ 42-44, ¶ 87, ¶ 109, ¶ 115 and ¶ 123).
utilizing the optimal schedule of future activity to automatically provide an input value to a computer application that manages user activities (see ¶ 3-4: creating calendar even for an activity, estimate actual duration to schedule for the activity and optimum time to perform the activity; ¶ 12-13, ¶ 88-90, ¶ 99 and ¶ 107).

Le discloses the user learning activities is monitored by a learning server device (see ¶ 28). Le does not explicitly disclose one or more sensors for providing the sensor data; however, Macbeth in an analogous art for monitoring activities discloses 
at least a subset of the set of computing devices having associated therewith one or more sensors configured to provide sensor data (see ¶ 11-12, ¶ 45, ¶ 62, and ¶ 68). 


Regarding claim 12, Le discloses the at least one computer storage medium of claim 11, wherein the optimal schedule of future activity includes one or more future time intervals having corresponding future activity types in accordance with the set of activity patterns (see abstract; ¶ 12, ¶ 45, ¶ 65. ¶ 91, 100 and ¶ 121).

Regarding claim 13, Le discloses the at least one computer storage medium of claim 11, wherein the computer application that manages user activities comprises at least one of:
a calendar-management computer application configured to manage a user’s schedule in accordance with the set of activity patterns (see ¶ 12-13, ¶ 21, ¶ 30, ¶ 33, ¶ 54);
a personal performance optimizer computer application configured to generate and provide a recommendation comprising a scheduled future activity (see ¶ 55, ¶ 86-87 and ¶ 123); or
a notifications application configured to manage electronic notifications to the user based on the determined set of activity patterns (see ¶ 93, ¶ 109).

Regarding claim 14, Le discloses the at least one computer storage medium of claim 13, wherein the notifications application selectively withholds or modifies electronic notifications based on the determined optimal schedule of future activity (see ¶ 109, ¶ 115, ¶ 123).

Regarding claim 15, Le discloses the at least one computer storage medium of claim 13, wherein the method further comprises managing the user’s schedule in accordance with the set of activity patterns using the calendar-management computer application by:
determining a future user activity (see ¶ 12, ¶ 21, ¶ 34, ¶ 86, ¶ 88 and ¶ 107);

automatically scheduling the future user activity on a calendar associated with the user based on the activity type and the optimal schedule of future activity (see ¶ 24, ¶ 59-65, ¶ 96).

Regarding claim 16, Le discloses the at least one computer storage medium of claim 11, the method further comprising providing a user interface, wherein the user interface is configured to receive user preferences from the user, and wherein the optimal schedule of future activity is further determined based on the received user preferences (see ¶ 2, ¶ 13-20, ¶ 27-28, ¶ 87).

Regarding claim 17, Le discloses the at least one computer storage medium of claim 11, wherein the method further comprises determining, based on the user activity, a current context associated with the user (see ¶ 21, ¶ 34-35, ¶ 118-119).

Regarding claim 21, Le discloses at least one computer storage medium having embodied thereon computer-usable instructions which, when executed by at least one processor, implement a method for providing an enhanced user experience with one or more computing devices (see Fig. 4, # 406-410; ¶ 127), the method comprising: Page 8 of 18 4817-9216-9927 v4Application No. 15/858,966Attorney Docket No. 403374-US-NP/28841.284590 Response Filed 12/03/2020 Reply to Office Action of: 08/05/2020 
monitoring a computing device associated with a user to detect a plurality of user activities (see Fig. 2, # 206; ¶ 21, ¶ 34: monitoring user behavior relative to the performance of one or more activities; ¶ 104, ¶ 114-115, ¶ 121); 
determining, based on the plurality of user activities, a set of activity features associated with the plurality of user activities, the set of activity features determined based at least in part on sensor data from the computing device (see ¶ 21, ¶ 44, ¶ 54, ¶ 65-71, ¶ 121: activity factors including opens a document and/or an educational application, start time, actual duration, reading rate, comprehension level); 
determining activity patterns of the user based on an analysis of the plurality of user activities and the set of activity features (see ¶ 34: determining the patterns in the user’s behavior; ¶ 88-89, ¶ 97); 

selecting a first candidate optimal schedule from the plurality of candidate optimal schedules based at least in part on comparing features of the plurality of candidate optimal schedules to a current context associated with the user (see Fig. 2, # 202; ¶ 35, ¶ 54, ¶ 73, ¶ 99, ¶ 109, ¶ 112, ¶ 115 and ¶ 118-119); 
providing the first candidate optimal schedule as an optimal schedule of future activity (see Fig. 2, # 208; ¶ 42-44, ¶ 87, ¶ 109, ¶ 115 and ¶ 123); and 
utilizing the optimal schedule to automatically provide an input value to a computer application that manages user activities (see ¶ 3-4: creating calendar even for an activity, estimate actual duration to schedule for the activity and optimum time to perform the activity; ¶ 12-13, ¶ 88-90, ¶ 99 and ¶ 107).  

Le discloses the user learning activities is monitored by a learning server device (see ¶ 28). Le does not explicitly disclose one or more sensors for providing the sensor data; however, Macbeth in an analogous art for monitoring activities discloses 
one or more sensors configured to provide sensor data (see ¶ 45, ¶ 62, and ¶ 68). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Le to include the teaching of Macbeth in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more effective solution for data gathering, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 22, Le discloses the at least one computer storage medium of claim 21, wherein the optimal schedule includes one or more future time intervals having corresponding 

Regarding claim 23, Le discloses the at least one computer storage medium of claim 21, wherein the computer application that manages user activities comprises at least one of: 
a calendar-management computer application configured to manage a user's schedule in accordance with the activity pattern (see ¶ 12-13, ¶ 21, ¶ 30, ¶ 33, ¶ 54); Page 9 of 18 4817-9216-9927 v4Application No. 15/858,966Attorney Docket No. 403374-US-NP/28841.284590 Response Filed 12/03/2020 Reply to Office Action of: 08/05/2020 
a personal performance optimizer computer application configured to generate and provide a recommendation comprising a scheduled future activity (see ¶ 55, ¶ 86-87 and ¶ 123); or 
a notifications application configured to manage electronic notifications to the user or another user based the respective activity pattern for the optimal schedule (see ¶ 93, ¶ 109).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sampath et al., (US 2017/0147985) discloses a machine learning algorithm-generated model for predicting an outcome of the execution of a schedule based on data relating to one or more activities.
Hoal, (US 2008/0282324) discloses a method for managing an online social network by identifying patterns associated with inappropriate user activity, monitoring user actions, evaluating online actions and comparing online actions to the identified patterns.
Arnebeck (US 2007/0168211) discloses a method for scheduling open houses includes activity analysis to analyze one or more characteristics or factors associated with one or more properties that are located within an activity zone.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624